Citation Nr: 0709031	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to June 
1969.

This matter comes to the Board of Veterans' (Board) on appeal 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The veteran's headaches are not attributable to service.

2.  The veteran's hypertension is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  The veteran's headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran's hypertension was not incurred in or 
aggravated by service nor may it be presumed to be.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
letters dated in August 2002 and June 2003 which was prior to 
the August 2003 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2002 and June 2003 letters, as well as 
the September 2004 statement of the case and October 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the August 2002 
and June 2003 letters implicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  In 
this regard, he was repeatedly advised to identify any source 
of evidence and that VA would assist him in requesting such 
evidence. The Board believes that a reasonable inference from 
such communications was that the veteran must also furnish 
any pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records.  The appellant was afforded an examination 
during the appeal period and was provided with the 
opportunity to testify at a Board hearing which he declined.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  It should be pointed out that the evidence 
includes a decision from the Social Security Administration 
(SSA) that found that the veteran met the medical 
requirements for disability as of February 2002 due to the 
disabilities being claimed.  However, this decision also 
states that the records used in deciding his claim were from 
the Mayo Health Systems dated from May 2002 to June 2003.  As 
these medical records are already part of the veteran's 
claims file, no useful purpose would be served by requesting 
them from SSA.  Put another way, there is no risk of 
prejudice to the veteran in not requesting these duplicate 
records. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in 
these service connection claims and the adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See Bernard, supra.  
The appeal is now ready to be considered on the merits.

II.  Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).



III.  Headaches

Facts

The veteran's service medical records are devoid of 
complaints or treatment for headaches.  The veteran denied 
having frequent or severe headaches on Reports of Medical 
History dated in November 1968 and March 1969.  His March 
1969 separation examination report shows a normal 
neurological clinical evaluation.  

Private medical records from Albert Lea Clinic show that the 
veteran was seen in December 1977 due to migraine headaches.  
The treatment record notes that the veteran had not been seen 
for a long time and that his spouse persuaded him to come in.  
He was examined and prescribed Fiorinal with Codeine.  In 
December 1978, the veteran presented with complaints of 
headaches every two weeks occurring in clusters which had 
been ongoing for the past 10 years.  He said they occurred 
chiefly in the fall or early winter and were on the right 
side.  He was assessed as having possible migraine headaches.  

Private treatment records from the Mayo Clinic include a 
November 1980 entry noting that the veteran had a long 
history of headaches.  Specifically, this record notes that 
the veteran first noticed headaches 13 years earlier and that 
they had not changed.  He reported that they seem to come in 
November and December with none the rest of the year.  He 
also reported that they come about every two days during 
November and December.  He was noted as having a normal exam 
and was diagnosed as having common migraine.

Hospital records from the Mayo Clinic show that the veteran 
was admitted for three days in November 1980 for evaluation 
of his headaches.  His history included headaches present in 
one month clusters over the past 13 to 14 years.  
Neurological examination was normal.  The veteran was given 
an impression of mixed-type vascular headaches - not classic 
migraine or cluster.   

In May 1989, the veteran reported to the Albert Lea Clinic 
complaining of headaches for the past several weeks with 
improvement over the last couple of days.  The physician 
remarked that they did not sound like classic cluster 
headaches and had some migraine-type symptoms and also some 
tension type component.  He assessed the veteran as having 
probable mixed type headaches.  In January 1994, the veteran 
was seen with complaints of increasing headaches.  The 
headaches were described as general muscle type headaches 
involving the neck and progressing up the neck into the back 
of the head and forehead.  He said he began noticing these 
headaches for the past six weeks and they were noted to be 
there on a seemingly chronic basis.  It was further noted 
that he had a history of cluster headaches, but that his 
present headaches were much different. 

In August 1994, the veteran underwent a neurological 
consultation at the Mayo Clinic for headaches.  The examiner 
noted that the veteran had been seen in 1980 for clusters of 
right-sided vascular-sounding headaches that he got every 
fall.  He further noted that approximately five to six years 
later, these headaches disappeared and the veteran remained 
headache free until approximately one year earlier.  He noted 
that the veteran presently experienced two different types of 
headaches on a frequent basis.  In rendering an impression, 
the examiner reported that the veteran's headaches were 
fairly non-specific.  He said they were fully compatible with 
cluster headaches except for the lack of nasal congestion.

The veteran presented to the Mayo Clinic in March 1998 due to 
daily headaches.  He reported that he had "outgrown" 
previously diagnosed cluster headaches.  He described the 
headaches as beginning with a sore neck that would eventually 
become dull and then sharp.  He said they usually lasted for 
three to four hours.  He reported that he worked as an 
instructor of auto mechanics and had been taking Fiorinal 
with Codeine for the past five months.  He was diagnosed as 
having mixed headaches, musculoskeletal/tension with rebound 
headache from analgesics, transformed into a chronic daily 
headache.

In September 2002, the veteran's spouse submitted a statement 
stating that she has known the veteran since September 1967 
and that he began getting headaches in the summer of 1968.  
She said he has had trouble with headaches ever since.  

The veteran similarly reported in a September 2002 statement 
that he began getting headaches in August of 1968 and has had 
them ever since.  He also stated that he had to quit working 
two years earlier because it was too hard to work all the 
time with a bad headache.  

In a June 2003 "To Whom It May Concern" letter from Albert 
Lea Medical Center, the physician (a neurologist) said he 
evaluated the veteran in June 2003 and stated that the 
veteran had chronic daily headaches which had been refractory 
to all attempts to prophylactic therapy.  He said the 
veteran's headache treatment was highly dependent on routine 
use of Fiorinal with Codeine.  He also said that there were 
no other specific neurologic disabilities associated with 
this pain syndrome.

The veteran was noted to have a long history of headaches at 
a July 2003 VA examination.  The veteran dated the headaches 
back to service and said they often occurred in the fall.  He 
described them as occurring daily and were prostrating in 
severity.  He said this pattern went on for approximately 10 
years and that he has not had this kind of headache for some 
time.  He reported that his current headaches are almost 
daily and are primarily located above his eyes.  He said he 
had to retire from his teaching job because of the frequency 
of his headaches.  He also said he tried a great number of 
medication in the past, but without a lot of success.  The 
examiner relayed that magnetic resonance imaging (MRI) 
findings in July 2002 were remarkable only for narrowing of 
the left posterior cerebral artery.  He added that 
MRI/"MRA" findings in June 2003 showed nothing except for 
some possibly edematous changes in the mucosa of the sinuses.  
The examiner diagnosed the veteran as having chronic 
headaches.  He said there were not clearly migraine type 
headaches in nature, and were probably a mixed picture of 
musculoskeletal tension, analgesic rebound and vascular type 
headaches.  He noted that they proved difficult to treat.  He 
further stated that he had no reason to believe that the 
veteran's service caused or aggravated his headaches, but 
noted there appeared to be some documentation suggesting that 
they began in service.  He made reference to a 1980 private 
medical record dating the headaches back to around 1967.  
Thus, he concluded that there was evidence to support the 
veteran's claim that his headache problem did indeed begin in 
service.

On file is an August 2003 decision from the Social Security 
Administration awarding the veteran disability benefits 
effective in August 2003 due to hypertension and headaches.  

Discussion

The veteran's service medical records are not only devoid of 
any complaints or findings regarding headaches, but they show 
that he had a normal neurological evaluation at his 
separation examination in November 1998.  Moreover, they show 
that the veteran denied having a history of frequent or 
severe headaches on Reports of Medical History dated in 
November 1968 and March 1969.  

The first postservice medical evidence showing treatment for 
headaches is dated many years after service, in February 
1977.  Although the veteran reported during a December 1978 
private medical visit for headaches that his headaches had 
been ongoing for 10 years, his recollection 10 years after 
service of an onset date in service is not deemed reliable.  
This is particularly so when considering that he specifically 
denied having a history of headaches on two occasions in 
service and there is no record of treatment or complaints of 
headaches in service.  

There is also the medical opinion of the VA examiner in July 
2003 who stated that he had no reason to believe that the 
veteran's service caused or aggravated his headaches, but 
went on to say that the veteran's report in 1980 of a 10 year 
history of headaches was evidence that supported service 
onset.  This examiner is essentially relying on the veteran's 
purported history of headache onset, a history that is not 
supported in the veteran's service medical records.  The 
Court has determined that history which the veteran provides 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Under these circumstances, the Board finds that the claim for 
service connection for headaches must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b).

IV.  Hypertension

Facts

The veteran's service medical records reflect three blood 
pressure readings.  The first reading of 122 (systolic) over 
74 (diastolic) was taken at the veteran's pre-induction 
examination in August 1965.  During an examination in 
November 1968, the veteran's blood pressure was 140/90, and 
during his separation examination in March 1969 it was 
120/74.  The veteran denied having high or low blood pressure 
on Reports of Medical History dated in November 1968 and 
March 1969.

A December 1978 private medical record from the Albert Lea 
Clinic notes that the veteran had labile blood pressure.  His 
recorded blood pressure readings were 148/92, 150/108 (right 
arm) and 150/104 (left arm).  According to this record, the 
veteran had been in good health with no known hypertension in 
the past except for a reading the prior year of 130/90.  He 
was assessed as having borderline hypertension.  In a later 
office visit in December 1978, the examiner remarked that he 
doubted that with the veteran's normal pressure that day of 
120/82 on such a low dose of Inderal that he was 
hypertensive.  

A History Sheet dated in May 1987 from Albert Lea Medical 
Center shows that the veteran had a history of borderline 
hypertension.  His blood pressure reading at that time was 
134/100.  The record notes that the veteran had been on 
medication in the past.  He was assessed as having possible 
hypertension.  

A private treatment note from Albert Lea Medical Center in 
June 1987 reflects readings of 130/88, 140/114, 130/100 and 
138/102 and a diagnosis of essential hypertension.  An 
October 1987 treatment note indicates that the veteran's 
blood pressure remained fairly stable.  He was assessed as 
having hypertension, well controlled. 

A January 1994 record from Albert Lea Medical Center notes 
that the veteran had hypertension for five to six years and 
had difficulty keeping it under control.  

Private medical records from the Mayo Clinic include August 
1994 records assessing the veteran as having most likely 
essential hypertension.  These records note that the veteran 
had been on medication for three to four years.  They also 
note that he had a poor response to medication.  In one of 
these August 1994 records, the veteran reported that his 
blood pressure had been borderline over the past decade and 
that he had been taking prescribed medication for four years 
with various medications.  He said they were all discontinued 
because they were either ineffective or caused impotence.  

On file is a July 2003 private medical record from L. E. 
Shelhamer, M.D., of the Albert Lea Medical Center who stated 
that he had been treating the veteran for treatment 
resistance hypertension for at least 15 years.  He noted that 
the veteran had been evaluated at the Albert Lea Clinic and 
the Mayo Clinic for this problem.  He said that despite 
multiple medications, the veteran's blood pressure remained 
sub-optimally controlled.  He added that one of the veteran's 
most recent readings was 140/100 and was one of his better 
readings recorded in the last few years.  

During a July 2003 VA examination, the veteran reported 
having high blood pressure for "quite some time."  He said 
he thought he had been put on medication for this in the 
1970s which was discontinued, and then began taking 
medication again approximately 15 or 20 years earlier.  The 
examiner noted that the veteran's blood pressure had been 
extremely hard to control and there were no identifiable 
treatable causes of his high blood pressure.  The veteran 
reportedly brought blood pressure readings with him of 
165/103, 167/102, and 190/114.  He said these were typical 
readings.  The examiner remarked that three (inservice) 
readings over a four year period were not very helpful and 
that the medical records dating from the service were 
insufficient for him to draw a conclusion about the veteran's 
blood pressure at that time.  He noted that the veteran's 
highest blood pressure in service of 140/90 in 1968 would be 
considered borderline.  He went on to note that the veteran's 
blood pressure at his separation examination in March 1969 
was 


"completely normal."  He referred to records in the 
veteran's claims file first documenting elevated pressures in 
1998 with a notation indicating it was a new problem.  The 
examiner said that based on the available medical evidence, 
there was no evidence that the veteran had high blood 
pressure in service.  

In a statement dated in July 2003, the veteran said that he 
had had high blood pressure since the late 1960s.  

On file is an August 2003 notice from the Social Security 
Administration finding the veteran disabled as of February 
2002 due to hypertension and headaches.  

Discussion

As noted above, the veteran's service medical records reflect 
only three blood pressure readings as follows:  122/74 in 
August 1965; 140/90 in November 1968; and 120/74 in March 
1969.  The veteran denied having high or low blood pressure 
on Reports of Medical History dated in November 1968 and 
March 1969.  

The earliest postservice medical evidence suggesting 
hypertension is a record dated many years after service, in 
1978.  According to this record, the veteran had been in good 
health with no known hypertension in the past except for a 
reading of 130/90 the previous year.  This record goes on to 
diagnose the veteran as having borderline hypertension.  An 
August 1994 private medical record relays the veteran's 
report that his blood pressure had been borderline over the 
past decade.  Consistent with this history is a January 1994 
record from Albert Lea Medical Center noting that the veteran 
had hypertension for five to six years and had difficulty 
keeping it under control.  Regardless of the exact date of 
onset of the veteran's hypertension, the evidence is clear in 
showing that it was diagnosed may years after his service 
discharge.  

Moreover, there is no medical evidence relating the veteran's 
hypertension, diagnosed many years after service, to service.  
In fact, the only medical opinion in 


this regard militates against the veteran's claim.  
Specifically, the July 2003 VA examiner said that out of the 
three readings in service, the only elevated reading was the 
reading of 140/90 in November 1968 which was borderline.  
However, he went on to note that the reading of 120/74 taken 
during the veteran's separation examination in March 1969 was 
completely normal.  He opined that judging from the veteran's 
claims file, the veteran was first documented to have 
elevated blood pressure readings in 1978 and that based on 
the available evidence, there was no evidence that the 
veteran had high blood pressure in service.  

The Board in no way disputes the veteran's sincere belief 
that his hypertension is related to service.  However, his 
opinion as to a diagnosis and the etiology thereof, without a 
supportive opinion from a physician, does not constitute the 
requisite medical evidence necessary to establish service 
connection.  This is because the veteran is a layman and 
without medical training or expertise, he is not competent to 
render an opinion on a medical matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his current hypertension, and the 
only medical evidence on this point weighs against the claim.

Under these circumstances, the Board finds that the claim for 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).




ORDER

Service connection for headaches is denied.

service connection for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


